 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          EDEN YOHANES et al.,                              CASE NO. C20-101 MJP

11                                 Plaintiffs,                ORDER DENYING MOTION TO
                                                              BIFURCATE
12                  v.

13          JAMES RIVER INSURANCE
            COMPANY,
14
                                   Defendant.
15

16

17          This matter comes before the Court on Defendant’s Motion to Bifurcate and Stay

18   Discovery (Dkt. No. 8). Having reviewed the Motion, the Response (Dkt. No. 11), and the

19   Reply (Dkt. No. 13), the Court DENIES the Motion.

20          The Court will not bifurcate the contract claim from the extra-contractual claims nor stay

21   discovery at this stage of the case. The Parties are encouraged to file their dispositive motions in

22   phases—with dispositive motions on the contract claim filed first—and to suggest a timeline for

23

24


     ORDER DENYING MOTION TO BIFURCATE - 1
 1   staging these motions to the Court. The Defendant may move for bifurcation again after motion

 2   practice is complete.

 3          The Court also DENIES Defendant’s Motion to Strike Plaintiffs’ Response. (Dkt. NO.

 4   13 at 2-3.) Defendant argues that the Plaintiffs’ Response was untimely under the Local Rules,

 5   contending that Defendant was prejudiced “because it had no time to consider the response and

 6   prepare a timely reply by the noted hearing date.” (Dkt. No. 13 at 3.) While the Court finds that

 7   the Plaintiffs’ Response was untimely under the Local Rules, Defendant submitted a ten-page

 8   Reply addressing the Plaintiffs’ arguments (Dkt. No. 13), and the Court therefore finds

 9   Defendant’s claims of prejudice unconvincing.

10

11          The clerk is ordered to provide copies of this order to all counsel.

12          Dated March 27, 2020.



                                                          A
13

14
                                                          Marsha J. Pechman
15                                                        United States District Judge

16

17

18

19

20

21

22

23

24


     ORDER DENYING MOTION TO BIFURCATE - 2
